FILED
                           NOT FOR PUBLICATION
                                                                           APR 24 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

In re: TJ PLAZA, LLC,                            No.   15-16968

          Debtor,                                D.C. No. 2:14-cv-02226-GMN
______________________________

TJ PLAZA, LLC; DSWC, INC.,                       MEMORANDUM*

              Plaintiffs-Appellants,

 v.

U.S. BANK NA, as Trustee on behalf of
the Registered Holders of Wachovia Bank
Commercial Mortgage Trust, Commercial
Mortgage Pass-Through Certificates,
Series 2003-C6,

              Defendant-Appellee.

In re: TJ PLAZA, LLC,                            No.   15-16969

          Debtor,                                D.C. No. 2:14-cv-02227-GMN
______________________________

TJ PLAZA, LLC; DSWC, INC.,

              Plaintiffs-Appellants,

 v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
U.S. BANK NA, as Trustee on behalf of
the Registered Holders of Wachovia Bank
Commercial Mortgage Trust, Commercial
Mortgage Pass-Through Certificates,
Series 2003-C6,

              Defendant-Appellee.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Gloria M. Navarro, Chief Judge, Presiding

                             Submitted April 18, 2017**
                              San Francisco, California

Before: THOMAS, Chief Judge, and FERNANDEZ and MURGUIA, Circuit
Judges.

      We dismiss these consolidated appeals because the appellants were the

prevailing parties in the district court, and there is nothing in the judgment that can

be reformed on appeal. “A party may not appeal from a judgment or decree in his

favor, for the purpose of obtaining a review of findings he deems erroneous which

are not necessary to support the decree.” United States v. Good Samaritan Church,

29 F.3d 487, 488 (9th Cir. 1994) (quoting Elec. Fittings Corp. v. Thomas & Betts

Co., 307 U.S. 241, 242 (1939)). There is no exception to the general rule here

because “[d]eterminations which are immaterial to the judgment below have no


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           2
preclusive effect on subsequent litigation, especially if they cannot be appealed”

and because, “[t]o the extent that the district court order was not favorable to

appellants, it does not bind them in subsequent litigation.” Id. at 489.

      These consolidated appeals are DISMISSED.




                                           3